—Order, Supreme Court, New York County (Alfred Toker, J.) entered February 19, 1993, which granted defendant’s motion to transfer venue of this action from New York County to Nassau County, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion denied, without costs.
The only basis for defendant’s motion for a change of venue was that venue in New York County was improper, as none of the parties reside there (see, CPLR 503 [a]). A demand for a change of venue on this ground must be made "with the answer or before the answer is served” (CPLR 511 [a]), and, if that demand is not met, a motion must be made "within fifteen days after service of the demand” (CPLR 511 [b]). In this case, these requirements were not met. While, in certain limited circumstances, a court which is confronted with an untimely motion for change of venue based on such an argument may exercise its discretion to grant the motion (see, Pittman v Maher, 202 AD2d 172), in this case defendant did not present any basis to support such an exercise of discretion. Concur—Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.